       Case 2:16-md-02724-CMR Document 1673 Filed 02/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                         MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                           16-MD-2724
PRICING ANTITRUST LITIGATION
                                                         HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021 I caused a copy of Plaintiffs' Response in
Opposition to Teva's Motion to Extend Stay and Stay Depositions of Three Additional
Individuals (ECF No. 1672) on all counsel of record via the Court’s CM/ECF system.


                                                     _/s/ Michael Schwalbert_____________
                                                     Michael Schwalbert
                                                     Counsel for Plaintiff State of Missouri
